             Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                                                                    u.flJmED,.T
                                                                                  EASTERN D18TR~NIAI

                             EASTERN DISTRICT OF ARKANSAS                             JUL 2 9 2019
                                   WESTERN DIVISION
                                                                            JAMES W. McCORMACK, CLERK
ERICA GRASE~
an individual                                                               By:           ~            DEP CLERK



        Plaintiff,
                                                      cAsENo:     1:/q-e-.v- 521- KGB
vs.

COREPOINT TRS L.L.C. and
WYNDHAM HOTELS AND RESORTS, LLC                        This case assigned to District Judge   Ba_k,c
                                                       and to Magistrate Judge ~/ltAf.S<IA__,...co~·<
                                                                                                   ______
        Defendant.
- - - - - - - - - - - - -I
                                          COMPLAINT

        Plaintiff, ERICA GRASER ("Plaintiff') by and through the undersigned counsel, hereby

files this Complaint and sues COREPOINT TRS L.L.C. AND WYNDHAM HOTELS AND

RESORTS, LLC, for injunctive relief, attorney's fees and costs pursuant to 42 U.S.C. §12181 et

seq., ("Americans with Disabilities Act" or "ADA") and alleges:

                                JURISDICTION AND PARTIES

        l.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter referred to as the

"ADA"). This Court is vested with original jurisdiction under 28 U.S.C. Sections 1331 and

1343.

        2.      Venue is proper in this Court, the Eastern District of Arkansas pursuant to 28

U.S.C. §1391 (B) and Local Rules of the United States District Court for the Eastern District of

Arkansas.

        3.      Plaintiff, ERICA GRASER (hereinafter sometimes referred to as "Graser") is a

resident of the State of Arkansas and is a qualified individual with a disability under the ADA.
             Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 2 of 8



Graser suffers from what constitutes a "qualified disability" under the Americans with

Disabilities Act of 1990, ("ADA") and all other applicable Federal statutes and regulations to the

extent that she has a Tl2 spinal cord injury and requires a wheelchair for mobility. Prior to

instituting the instant action, Graser visited the Defendants premises at issue in this matter, and

was denied full, safe and equal access to the subject property due to its lack of compliance with

the ADA and the architectural barriers to access listed in Paragraph 11 of this Complaint, which

Plaintiff personally encountered. Graser continues to desire and intends to visit the Defendants

premises but continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

        3.      The Defendant, COREPOINT TRS L.L.C. is a domestic limited liability company

and is conducting business in the State of Arkansas. Upon information and belief, COREPOINT

TRS L.L.C. (hereinafter referred to as "Corepoint Or Defendant") is the owner, lessee and/or

operator of the real property and improvements which are the subject of this action, specifically

La Quinta Inn & Suites by Wyndham Downtown Conference Center, located at 617 S. Broadway

Street, Little Rock, Arkansas (hereinafter referred to as the "Hotel").

        4.      The Defendant, WYNDHAM HOTELS AND RESORTS, L.L.C. is a domestic

limited liability company and is conducting business in the State of Arkansas. Upon information

and belief WYNDHAM HOTELS AND RESORTS, L.L.C. (hereinafter referred to as"

Wyndham Or Defendant") is the owner, lessee and/or operator of the real property and

improvements which are the subject of this action, specifically La Quinta Inn & Suites by

Wyndham Downtown Conference Center, located at 617 S. Broadway Street, Little Rock,

Arkansas (hereinafter referred to as the "Hotel").

        5.      All events giving rise to this lawsuit occurred in the Eastern District of Arkansas.
            Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 3 of 8



                           COUNT I - VIOLATION OF THE ADA

       6.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

("ADA"), 42 U.S.C. §12181 et seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of Title III of the

ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508 (A).

       7.      Pursuant to 42 U.S.C. §12101(7) and 28 C.F.R. §36.104, the Hotel owned and/or

operated by Defendants is a place of public accommodation in that it is a Hotel that is owned and

operated by a private entity that provides goods and services to the public.

       8.      Defendants have discriminated, and continue to discriminate against the Plaintiff,

and others who are similarly situated, by denying access to, and full, safe and equal enjoyment of

goods, services, facilities, privileges, advantages and/or accommodations at the Hotel in

derogation of 42 U.S.C §12101 et seq.

       9.      The Plaintiff has been unable to and continues to be unable to enjoy access to, and

the benefits of the services offered at the Hotel owned and/or operated by Defendants. Prior to

the filing of this lawsuit, Plaintiff visited the Hotel at issue in this lawsuit between June 9, 2019

and June 16, 2019, and was denied access to the benefits, accommodations and services of the

Defendants' premises and therefore suffered an injury in fact. In addition, Plaintiff continues to

desire and intends to visit the Hotel, but continues to be injured in that she is unable to and

continues to be discriminated against due to the barriers to access that remain at the Hotel in

violation of the ADA. Plaintiff has now and continues to have reasonable grounds for believing

that she has been and will be discriminated against because of the Defendants continuing

deliberate and knowing violations of the ADA.




                                                 3
              Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 4 of 8



        10.           Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations to

implement the requirements of the ADA which are codified at 28 C.F.R. Part 36.

        11.           Defendants are in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R. §36.302 et

seq. and is discriminating against the Plaintiff as a result of inter alia, the following specific

violations:

                1.       No designated van accessible parking spaces are provided in

                         the parking deck.

                ii.      All parking spaces in the parking deck designated as accessible

                         have signs mounted too low to be seen over parked vehicles.

               iii.      Some parking spaces designated as accessible in the parking

                         deck, lack an adjacent access aisle necessary for a wheelchair

                         user.

               1v.       There are too few accessible and van accessible parking spaces

                         provided in the parking deck.

                v.       A hotel shuttle is routinely parked in the parking deck within a

                         space designated as accessible.

               VI.       The public toilet rooms on the first and second floors lacked

                         sufficient knee clearance for a wheelchair user at the lavatories.

              vu.        The accessible toilet stalls on the first and second floors

                         contained locking hardware that requires tight grasping,




                                                         4
Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 5 of 8



       pinching and or twisting of the wrist to operate.

vm.    The public men's room accessible toilet stalls were missing

       grab bars required by wheelchair users (no rear grab bar on the

       second floor, nor side grab bar on the first floor).

 1x.   The first floor public toilet rooms contain a trash can located in

       the clear floor space necessary for a wheelchair user to exit the

       toilet rooms.

 x.    Public toilet rooms have toilet seat cover dispensers located

       behind the water closet and out of reach range of a wheelchair

       user.

 x1.   Coat hooks in accessible stalls in the first and second floor

       public toilet rooms are missing or located out of reach range

       for wheelchair users.

xn.    The drain pipe beneath the lavatory was not insulated m

       accessible guest room 417.

xm.    The lavatory lacked sufficient knee clearance for a wheelchair

       user in accessible guest room 417.

xiv.   The shower lacked a fixed bench in accessible guest room 417.

xv.    Upon information and belief there are an insufficient number

       of accessible guest rooms and accessible guest rooms with roll-

       in showers.

xvi.   The shuttle is advertised as available for all guests but is not

       wheelchair accessible such that guests relying on wheelchairs




                                      5
              Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 6 of 8



                    for mobility were required to arrange for alternative

                    transportation at their own expense and were denied the service

                    of free shuttle transport on the basis of disability.

          xvu.      The wheelchair lift providing access between the parking deck

                    and hotel is not maintained in operable condition such that

                    Plaintiff was trapped on the lift with an alarm sounding for

                    several minutes and Defendant's employees did not investigate

                    or render assistance due to the frequency of such alarms.

                    (Plaintiff restored operation of the lift herself upon realizing no

                    assistance was coming from the nearby front desk by beating

                    on the control panel).

        12.      There may be other current barriers to access and violations of the ADA at the

Hotel owned and operated by Defendants which were not specifically identified herein as the

Plaintiff is not required to engage in a futile gesture pursuant to 28 C.F.R. §36.501 and, as such,

only once a full inspection is performed by Plaintiff or Plaintiff's representatives can all said

violations be identified.

        13.      To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA.

        14.      Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

Defendants were required to make its Hotel, a place of public accommodation, accessible to

persons with disabilities by January 28, 1992. To date, Defendants have failed to comply with

this mandate.




                                                    6
          Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 7 of 8



       15.     Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have her reasonable attorney's fees, costs and

expenses paid by Defendants pursuant to 42 U.S.C. § 12205.

        16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff injunctive relief, including an Order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed.

       WHEREFORE, the Plaintiff demands judgment against Defendants and requests the

following injunctive and declaratory relief:

               A.      That the Court declares that the property owned and administered by
                       Defendants is violative of the ADA;

               B.      That the Court enter an Order directing Defendants to alter its
                       facilities to make them accessible to and useable by individuals with
                       disabilities to the full extent required by Title III of the ADA;

               C.      That the Court enter an Order directing Defendants to evaluate and
                       neutralize its policies and procedures towards persons with
                       disabilities for such reasonable time so as to allow them to undertake
                       and complete corrective procedures;

               D.      That the Court award reasonable attorney's fees, costs (including
                       expert fees) and other expenses of suit as well as transportation costs
                       incurred due to the lack of a wheelchair accessible shuttle, to the
                       Plaintiff; and

               E.      That the Court awards such other and further relief as it deems
                       necessary, just and proper.


       Dated this   2'(1-day of July, 2019.




                                                  7
          Case 4:19-cv-00521-KGB Document 1 Filed 07/29/19 Page 8 of 8



OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone:    (205) 822-2701
Email: edwardzwilling(a),zwillinglaw.com




                                           8
